Title: To Thomas Jefferson from Arthur Campbell, 5 December 1780
From: Campbell, Arthur
To: Jefferson, Thomas



Washington, Dec. 5, 1780.

By recent intelligence from the Cherokee country, it appears that the whole of the towns had agreed in a late treaty with our enemies to the southward, to take up the hatchet, and attack the inhabitants of Virginia and Carolina, settled on the back of the mountains, immediately; which country was to be given them by the King over the great water, besides a stipulated quantity of goods for every scalp they might take. Some of the American traders were murdered, others confined, and every preparation making by the tories and Indians to give a general and unexpected blow to our defenceless inhabitants, when Mr. John Martin, with three other traders, by the goodness and address of an Indian woman, made their escape from the towns. From the traders account, that have got in, which I am satisfied may be depended on, our warning is but short, the enemy intending to set out within two or three days after they left the towns. I am, however, endeavouring to raise a force, that I hope will not permit them to advance far in the country, until succors can be sent from the more interior part of the state, where families can be safe in the absence of the men.
